DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tom Dao on 9/2/2022.

The application has been amended as follows: 
Cancel Claims 12, 23 and 24.
Claims 5, 9, 10, 11, 27, 28 and 29 are rejoined.


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight. In light of the patent board decision rendered 5/26/2022, the claims are found to be allowable over the prior art.


Balsells’904 (U.S. Patent # 5979904)  discloses a spring energized seal assembly (fig 7) comprising:

a sealing member (108, fig 7) having a seal body (110, fig 7) with an annular opening (opening that contains 110, fig 7), an inside flange defining the annular opening (fig 7 below), an outside flange (fig 7 below), a center channel section (fig 7 below) located between the inside flange with a flange surface and the outside flange with a flange surface (fig 7 below), and a spring cavity (cavity) with spring 110, fig 7) defined by the inside flange, the outside flange, and the center channel section (fig 7 below);
a canted coil spring located in the spring cavity of the seal body (spring 110 in the cavity, fig 7).
	The prior art fails to show said canted coil spring comprising plurality of coils, at least two coils of the plurality of coils each comprising a coil width, at least one straight segment having a straight section that is at least 25% of the coil width and wherein each of the at least two coils comprises a curved connecting end connecting two adjacent straight segments;	
wherein the at least one straight segment contacts the inside flange or the outside flange of the seal body to form a line contact with the seal body and wherein the curved connecting ends of the at least two coils contact a surface of the other one of the inside flange or the outside flange opposite the at least one straight segment at a location spaced from the center channel section;
wherein the flange surface is generally planar with a length and a notch recessed from the generally planar flange surface at a location between two ends of the generally planar flange surface;
wherein the two curved connecting ends of the at least two coils are in contact with the notch.


    PNG
    media_image1.png
    763
    839
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675